Smith, C. J.,
delivered the opinion of the court.
The validity vel non of the bond here in question was for the determination of the court rendering the judgment thereon, the execution of which is here sought to be enjoined, and the objection now 'urged against the bond, if valid, could have been availed of in that court. Consequently it was not open to review in the court below; for a court of equity is without power to correct mere errors alleged to have been made by another court in rendering a judgment in a cause of which it had full jurisdiction. The correction of such errors is commit-fed solely to this court on direct appeal thereto from the .judgment or decree complained of.

Affirmed.